Exhibit 10.1

MASTER PARTICIPATION AGREEMENT

MASTER PARTICIPATION AGREEMENT dated as of May 4, 2007 among NEWSTAR ARCTURUS
CLO I LTD. (the “Seller”). CITIGROUP FINANCIAL PRODUCTS INC. (the “Participant”)
and NEWSTAR ASSET MANAGEMENT LLC, as collateral manager (the “Collateral
Manager”).

RECITALS

WHEREAS, the Seller, itself or acting through the Collateral Manager, may from
time to time propose to sell to the Participant, and the Participant may from
time to time propose to purchase from the Seller, an undivided interest (a
“Participation”) in (i) certain loan obligations and participations therein
owned by the Seller (whether outstanding as of the Effective Date or thereafter)
(together, “Obligations”) and (ii) all rights and obligations of the Seller with
respect to the Obligations, as may be agreed upon in one or more confirmations
of sale in the form of Annex I attached hereto (each, a “Confirmation”), to the
extent and on the terms and conditions set forth below and in such
Confirmations; and

WHEREAS, the Seller intends to pledge the Obligations to a trustee (the
“Trustee”) under an indenture to be dated as of the Closing Date between the
Seller and the Trustee, as security for certain securities to be issued by the
Seller (the “CLO Securities”);

NOW THEREFORE, in consideration of the foregoing and the mutual agreements
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows

Section 1. Definitions.

1.1 As used herein:

“Additional Advances” has the meaning specified in Section 2.5.

“Administration Fees” has the meaning specified in Section 2.6.

“Asset Acquisition Agreement” means the Asset Acquisition Agreement, dated as of
the date hereof, by and among the Seller, the Collateral Manager, NewStar
Financial, Inc. and the Participant, as amended from time to time.

“CLO Securities” has the meaning specified in the recitals.

“Closing Date” means the date on which the Seller first issues the CLO
Securities.

“Collateral” has the meaning specified in Section 7.1.

“Collateral Manager” has the meaning specified in the preamble.

“Confirmation” has the meaning specified in the recitals.



--------------------------------------------------------------------------------

“Credit Agreement” with respect to each Participation means the agreement
specified as the Credit Agreement in the applicable Confirmation.

“Delivery” means delivery of property in accordance with the following steps
(terms used in the following provisions that are not otherwise defined are used
as defined in Article 8 and Article 9 of the UCC):

(a) in the case of cash or money, by causing such cash or money to be deposited
in a Deposit Account in the name of the Participant and the Custodian to
continuously credit such cash or money to such Deposit Account;

(b) in the case of instruments, by causing Participant to acquire possession of
such instruments;

(c) in the case of accounts or general intangibles for money due or to become
due (“Accounts Receivable”), to the extent such measure is effective to perfect
a security interest in such Accounts Receivable under the UCC as in effect at
the time of Delivery, by filing or causing the filing of financing statements on
form UCC-1 with respect to such Accounts Receivable (or any category of
description including accounts and general intangibles) with the Recorder of
Deeds of the District of Columbia; and

(d) in the case of any general intangible not covered above, to the extent such
measure is effective to perfect a security interest in such general intangibles
under the UCC as in effect at the time of Delivery, by filing or causing the
filing of financing statements on form UCC-1 with respect to such general
intangibles (or any category of description including general intangibles) with
the Recorder of Deeds of the District of Columbia.

“Effective Date” means the date of this Agreement.

“Event of Default” means the occurrence of any of the following: (a) failure by
the Seller to make, when due, any payment or transfer to the Participant under
this Agreement or the Asset Acquisition Agreement required to be made by it if
such failure is not remedied on or before the third Business Day after notice of
such failure is given to the Seller; (b) an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
winding up, reorganization or other relief in respect of the Seller or the debts
of or a substantial part of the assets of the Seller under any bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Seller or for a substantial part of the assets of the
Seller, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days; or an order or decree approving or ordering any of the
foregoing shall be entered; or the Seller or its assets shall become subject to
any event that, under the applicable laws of the Cayman Islands, has an
analogous effect to any of the foregoing; (c) the Seller shall (i) voluntarily
commence any proceeding, pass any resolution or file any petition seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (b) above, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Seller or for a

 

2



--------------------------------------------------------------------------------

substantial part of the Seller’s assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing (or the Seller shall
cause or become subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an effect analogous to any of the
events specified in clauses (i) through (v)); (d) failure by the Seller or the
Collateral Manager to comply with or perform any other material agreement or
obligation to be complied with or performed by the Seller or the Collateral
Manager in accordance with this Agreement or the Asset Acquisition Agreement if
such failure is not remedied on or before the 30th day after written notice of
such failure is given to the Seller and the Collateral Manager by the
Participant; or (e) a representation made or repeated or deemed to have been
made or repeated by the Seller or the Collateral Manager in this Agreement or
the Asset Acquisition Agreement proves to have been incorrect or misleading in
any material respect when made or repeated or deemed to have been made or
repeated.

“Obligations” has the meaning specified in the recitals.

“Participant” has the meaning specified in the preamble.

“Participated Interest” has the meaning specified in Section 2.9.

“Participation” has the meaning specified in the recitals.

“Purchase Price” means, with respect to each Obligation, the purchase price
specified in the applicable Confirmation.

“Repurchase Price” has the meaning specified in Section 3.6.

“Secured Obligations” has the meaning specified in Section 7.1.

“Securities Act” has the meaning specified in Section 2.11.

“Seller” bas the meaning specified in the preamble

“Seller Cash Account” means the Issuer Cash Account as defined in the Asset
Acquisition Agreement.

“Settlement Date” with respect to each Participation means the date specified as
the Settlement Date in the applicable Confirmation.

“Trade Date” with respect to each Confirmation, the date specified as the Trade
Date in the applicable Confirmation.

“Trustee” has the meaning specified in the recitals.

“UCC” means the Uniform Commercial Code in effect in the State of New York, as
amended from time to time.

“Withholding Form” has the meaning specified in Section 2.10.

 

3



--------------------------------------------------------------------------------

1.2 All capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings ascribed to them in the Asset Acquisition
Agreement.

Section 2. Participations.

2.1 From time to time, the Seller and the Participant may execute and deliver a
Confirmation relating to a proposed Participation. Each Confirmation shall
become effective as of the Trade Date specified therein when executed by both
the Seller and the Participant and shall constitute a final and binding
agreement between the Seller and the Participant in accordance with the terms of
such Confirmation and this Agreement, which shall be deemed to be incorporated
therein by reference. With respect to each Participation, this Agreement and the
applicable Confirmation shall together constitute a single integrated agreement
between the Seller and the Participant. If any conflict shall exist between the
terms of the applicable Confirmation and this Agreement, the terms of the
applicable Confirmation shall control. For the avoidance of doubt, neither such
party is obligated to enter into any sale or purchase of a Participation, and
the decision whether or not to enter into any such transaction shall be made by
either party on a case-by-case basis in its sole and absolute discretion;
provided that the Participant agrees to purchase a Participation in each of the
Obligations the acquisition of which it has consented to under Section 2(b) of
the Asset Acquisition Agreement.

2.2 On the terms and subject to the conditions set forth herein and with respect
to each Participation in the applicable Confirmation, as of the applicable
Settlement Date and subject to completion of settlement, the Seller hereby sells
to the Participant, and the Participant hereby purchases, a Participation in
each of the Obligations specified in such Confirmation.

2.3 The Seller shall cause the Custodian on its behalf to maintain records of
all payments received from the Participant and all payments made by the Seller
to the Participant hereunder and under the applicable Confirmations with respect
to all Participations. The Seller or the Collateral Manager on its behalf will
furnish or cause to be furnished an accounting to the Participant as promptly as
practicable following the Participant’s reasonable request therefor.

2.4 In consideration for each Participation, provided the conditions for
purchase of the related Obligation under the Asset Acquisition Agreement are
satisfied, the Participant will pay prior to 3:00 p.m. (New York City time) on
the applicable Settlement Date to the Seller at such account as the Seller shall
direct in writing from time to time, by wire transfer of immediately available
funds in an amount equal to the Purchase Price for the relevant Obligation as
specified in the Funding Notice.

2.5 Effective as of the Settlement Date relating to each Participation, (i) the
Participant shall be responsible for satisfaction of payment of all of the
Seller’s financial obligations under or in connection with each related
Obligation and shall be notified of the same in writing by the Seller or the
Collateral Manager (all such payments made by the Participant (excluding
Administration Fees), in the aggregate, the “Additional Advances”) and (ii) the
Seller shall remit (or, as applicable, cause the Custodian to remit from the
Seller Cash Account) to the Participant, as set forth below, (x) all Interest
Proceeds (except for Interest Proceeds that were included in the Repurchase
Price for such Obligation and which were remitted pursuant to Section 3.6) and
any gains from amortization or sale or otherwise, and (y) all payments of

 

4



--------------------------------------------------------------------------------

principal and principal proceeds of sales or otherwise (other than gains, but
including in respect of securities or other property received in connection with
an Obligation), in each case of clauses (x) and (y), received by or for the
account of the Seller under or in respect of the related Obligation (including,
without limitation, from the proceeds of any collateral for such Obligation) for
distribution pursuant to the Asset Acquisition Agreement. The Participant shall
pay in accordance with the terms of the related Obligation after receipt of
notice (as described above) to the Seller at such account as the Seller shall
direct in writing from time to time, or as otherwise directed by the Seller in
writing, by wire transfer of immediately available funds an amount equal to the
Additional Advances. Payment of any amounts set forth in clause (ii)(y) shall be
due to the Participant by close of business in New York City on the Business Day
following receipt by the Seller of any such amount. Payments of any amounts set
forth in clause (ii)(x) shall be retained in the Seller Cash Account and
disbursed to the Participant, or as otherwise directed by the Participant, on
the related Termination Date in accordance with the terms of this Agreement and
the Asset Acquisition Agreement.

2.6 The Participant shall pay to or on behalf of the Seller certain third party
administrative fees associated with administering the Seller’s obligations with
respect to the Obligations and Participations, and the corresponding obligations
under this Agreement, including, without limitation, any fees payable to any
broker, and any dealer mark-ups or markdowns, incurred in connection with the
purchase or sale of Obligations, any settlement costs, agent bank fees and any
other reasonable or customary expenses that are approved in writing by the
Participant incurred in connection with the purchase, sale or administration of
Obligations (such fees, in the aggregate, the “Administration Fees”). The
Administration Fees shall be payable by wire transfer of immediately available
funds in accordance with the terms of the related Obligation following the
receipt by the Participant of the invoice received by the Seller or the
Collateral Manager on its behalf from such third party (unless the
Administration Fees are included in the Purchase Price for the relevant
Obligation, in which case they are payable as part of the Purchase Price).

2.7 If the Seller should for any reason make any payment on a Participation to
the Participant in anticipation of the receipt of funds from an Obligor and such
funds are not received by the Seller from such Obligor on the date payment is
due, then the Participant shall, on demand of the Seller, forthwith return to
the Seller any such amounts transferred to the Participant by the Seller in
respect of such Participation. If the Seller is required at any time to return
to an Obligor or to a trustee, receiver, liquidator, custodian or other similar
official any portion of the payments made by such Obligor to the Seller under a
Credit Agreement or related agreement, then the Participant shall, on demand of
the Seller, forthwith return to the Seller any such payments transferred to the
Participant by the Seller in respect of the applicable Participation, but
without interest on such payments (unless the Seller is required to pay interest
on such amounts to the person recovering such payments, in which case interest
shall be paid at the same rate and on the same basis as the Seller is required
to pay). The Seller and the Participant agree that each shall be bound by and
entitled to the benefits of the provisions in each Credit Agreement and related
agreements relating to rights of set-off and counterclaim with respect to each
Participation.

2.8 Each party represents to the other on the Effective Date and on the
Settlement Date for each Participation that: (i) it is duly organized or
incorporated, as the case

 

5



--------------------------------------------------------------------------------

may be, validly existing and in good standing under the laws of the jurisdiction
of its organization or incorporation; (ii) it has full power, authority and
legal right to execute and deliver this Agreement and the applicable
Confirmation and to perform its obligations hereunder and under the applicable
Confirmation; (iii) the making and performance by it of this Agreement and the
applicable Confirmation have been duly authorized by all necessary action and
will not violate any provisions of applicable law or regulation, any provision
of its charter or by-laws (or comparable constituent documents) or any order of
any court or regulatory body and will not result in the breach of, or constitute
a default or require any consent under, any agreement, instrument or document to
which it is a party or by which it or any of its property may be bound or
affected, the effect of which breach or default would reasonably be expected to
have a material adverse effect upon the consummation of the transactions
contemplated hereby, or upon its business, operations or financial condition;
(iv) all authorizations, consents, approvals and licenses of, and filings and
registrations with, any governmental authority required under applicable law or
regulations for it to make and perform this Agreement and the applicable
Confirmation have been obtained and are in full force and effect; and (v) each
of this Agreement and the applicable Confirmation constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).

2.9 The Seller represents and warrants to the Participant on the Settlement Date
for each Participation that (i) the Seller is the sole legal and beneficial
owner of the interest in the Obligation represented by such Participation
(“Participated Interest”), and that, other than as provided herein or in the
Asset Acquisition Agreement, the Seller has not created any liens or
encumbrances on such Participated Interest and, to the best of the Seller’s
knowledge, that other than as provided herein, such Participated Interest is
free and clear of any liens or encumbrances, (ii) as of the date specified as
the Trade Date in the applicable Confirmation, the Seller has not received any
written notification and does not have actual knowledge that an Event of Default
hereunder or an event of default (as such term is defined in the applicable
Credit Agreement) or event which, with the passing of time or notice or both,
would constitute an Event of Default or such an event of default has occurred
and is continuing and (iii) the Participation may be issued under this Agreement
in compliance with the terms of the Obligation. The Collateral Manager
represents and warrants to the Participant on the Settlement Date for each
Participation that (i) to the best of its knowledge the Seller is the sole legal
and beneficial owner of the Participated Interest, and that other than as
provided herein, such Participated Interest is free and clear of any liens or
encumbrances, and (ii) as of the date specified as the Trade Date in the
applicable Confirmation, the Collateral Manager has not received any written
notification and does not have actual knowledge that an Event of Default
hereunder or an event of default (as such term is defined in the applicable
Credit Agreement) or event which, with the passing of time or notice or both,
would constitute an Event of Default or such an event of default has occurred
and is continuing.

2.10 The Seller further represents and warrants to the Participant that (i) it
is a sophisticated seller with respect to each Participation and the Participant
has not given any investment, legal or other advice or rendered any opinion as
to whether the purchase of any

 

6



--------------------------------------------------------------------------------

Obligations or the sale of any Participation is prudent, and the Seller is not
relying on any representation or warranty by the Participant except as expressly
set forth in this Agreement; and (ii) it has completed and delivered to such
parties as are necessary, such certificates, statements, United States Internal
Revenue Service Forms or forms of other taxing authorities (each of the
foregoing, a “Withholding Form”), as are required of it by the Credit
Agreements, the taxing authorities of the United States or the Cayman Islands,
or other jurisdictions, if applicable, to establish that no distribution under
any Credit Agreement shall be subject to withholding taxes imposed by the taxing
authorities of the United States or the Cayman Islands, or other jurisdictions,
if applicable.

2.11 The Participant represents, warrants and acknowledges to the Seller that
(i) it is a sophisticated purchaser with respect to each Participation and
acknowledges that the purchase price with respect to any Participation may vary
from any distributions that it may ultimately recover on account of such
Participation; (ii) it is not purchasing any Participation on behalf of one or
more employee benefit plans with proceeds which, directly or indirectly,
constitute plan assets, as defined in the Employee Retirement Income Security
Act of 1974, as amended; and (iii) without creating any implication that any
Participation is a security, the Participant (a) is an “accredited investor”
within the meaning of Section 2(15) of the Securities Act of 1933, as amended
(the “Securities Act”), and the rules and regulations of the Securities and
Exchange Commission promulgated thereunder, and (b) is not purchasing any
Participation, or any part thereof, with a view to the sale or distribution
thereof in violation of the Securities Act; provided, however, that the
Participant may resell any Participation if such resale is in accordance with
the Securities Act and in compliance with the provisions of this Agreement.

2.12 The parties agree to treat for U.S. federal income tax purposes the assets
subject to a Participation as owned by the Participant.

Section 3. Standard of Care: Non-Recourse Participation; Enforcement, Amendment,
Modification; Information; Termination.

3.1 The Seller or the Collateral Manager on its behalf will exercise the same
care in acquiring and in handling each Obligation as the Seller or the
Collateral Manager on its behalf exercises with respect to Obligations in which
no participations are granted (subject, in the case of the Collateral Manager,
to Sections 2(g) and 2(h) of the Asset Acquisition Agreement); provided that it
is understood that the sole obligation of the Seller or the Collateral Manager
on its behalf with respect to each Participation shall be to distribute promptly
to the Participant, as and when received by the Seller or the Collateral Manager
on its behalf, the amounts payable to the Participant as provided in Section 2
above. Except as expressly provided herein, neither the Seller nor the
Collateral Manager assumes any other duty or responsibility. Neither the Seller
nor the Collateral Manager shall, by reason of this Agreement, be a trustee for,
or otherwise have a fiduciary relationship with, the Participant. The parties
hereto agree that the Seller shall be entitled to appoint with reasonable care
any person as its agent in carrying out its duties and obligations under this
Agreement.

3.2 The Participations are acquired by the Participant without recourse to the
Seller or the Collateral Manager. Subject to Sections 2.9 and 2.10, the Seller
makes no representation or warranty in connection with, and shall have no
responsibility with respect to, (i)

 

7



--------------------------------------------------------------------------------

the validity, enforceability or collectability of the obligations of any Obligor
in respect of any Obligation; (ii) any representation or warranty made by an
Obligor, or the accuracy, completeness or sufficiency of any information (or the
validity or adequacy of disclosure of assumptions underlying any estimates,
forecasts or projections contained in such information) provided to the
Participant; (iii) the solvency or financial condition or statements of an
Obligor; or (iv) any other matter relating to an Obligor or any other person or
any of the Obligations.

3.3 Subject to Section 3.5, the Seller shall have the sole authority to enforce
the obligations of each Obligor and any other Person obligated in respect of the
Obligations; provided that it shall do so only after consultation with, and with
the prior written consent of, the Participant (such consent not to be
unreasonably withheld or delayed); provided, further, that entry into and
performance of the respective obligations of the Seller, the Participant and the
Collateral Manager under the Asset Acquisition Agreement shall not constitute a
breach of this Section 3.3. Without limiting the foregoing, the Seller shall not
take any action with respect to any Obligation or any agreement relating thereto
if taking such action would have a material adverse effect on the participation
interests of the Participant, including without limitation, but only to the
extent any of the following would have such a material adverse effect, (a) agree
to any modification of any of the terms of the Obligations in any agreement or
instrument evidencing, securing or otherwise relating to the Obligations,
(b) waive any of such terms or give or withhold consents or approvals to any
action or failure to act by any Obligor or any such other agreement or
instrument, (c) exercise or refrain from exercising, or waive, any rights or
powers the Seller may have in respect thereof, (d) increase an Obligation,
(e) reduce the principal of or rate of interest on or fees with respect to an
Obligation, (f) postpone the date fixed in the applicable Credit Agreement for
any payment of principal of an Obligation or (g) effect the release of all or
substantially all of any collateral or any guaranty, in each case without the
prior written consent of the Participant.

3.4 If the Seller requests the consent of the Participant pursuant to
Section 3.3 hereof and the Participant does not respond within five Business
Days after delivery of such request (or within any time period reasonably
specified by the Seller in such request, which period shall not in any event be
less than five Business Days (or, if less than five Business Days, the period
permitted under the applicable Obligation)), the Participant will be deemed to
have granted its consent thereto; provided that, subject to the time period
permitted under the applicable Obligation, during such five Business Day period,
the Participant may request up to ten additional Business Days to consider the
Seller’s consent request, and such request for additional time shall not be
deemed to be consent under Section 3.3. If Participant has not responded after
the passage of any additional time so requested, the Participant will be deemed
to have granted its consent.

3.5 Notwithstanding anything to the contrary herein (a) with respect to each
Participation hereunder, nothing in this Agreement will constitute a grant to
the Participant of any rights which are not permitted to be granted under the
terms of the related Credit Agreement and (b) any provisions which by the terms
of the related Credit Agreement are required to be incorporated in the related
Participation will be deemed to be incorporated into the terms of the
Confirmation relating to such Participation and this Agreement. Subject to the
Seller’s obligation to pay the portion of the Repurchase Price attributable
thereto pursuant to Section 3.6 and to the applicable provisions of this
Agreement and the Asset Acquisition Agreement, with

 

8



--------------------------------------------------------------------------------

prior written consent of the Participant (such consent not to be unreasonably
withheld or delayed), nothing herein shall limit the ability of the Seller to
sell any Obligation with respect to which it has issued a Participation under
this Agreement.

3.6 On the earlier of (a) Termination Date (except to the extent Section 3.7
applies or unless the parties otherwise agree) and (b) the sale by the Seller of
an Obligation, the Seller shall repurchase each related Participation from the
Participant at a price (the “Repurchase Price”) which shall equal the greater of
(A) zero and (B) the sum of (1) the Purchase Price reflected in the Confirmation
for such Participation plus (2) the sum of (i) all related Additional Advances
and (ii) all Administration Fees (except for Administration Fees that were
included in the Purchase Price for such Obligation and which are reflected in
clause (B)(l) above) minus (3) all related principal repayments and sale
proceeds (in each case other than gains) previously paid to Participant in
respect of such Participation. In the case of any sale of a portion of an
Obligation, the Seller shall repurchase the corresponding portion of the related
Participation pursuant to the preceding sentence at the applicable portion of
the Repurchase Price. Effective upon payment of the Repurchase Price (or portion
thereof), all rights of the Participant in the related Obligation (or portion
thereof) and all obligations of the Seller to the Participant related thereto,
in each case as set forth in this Agreement, shall terminate; provided that, if
the Net Carry (as defined in the Asset Acquisition Agreement and subject to the
terms thereof) has been reduced to zero, the Participant may on a case-by-case
basis cancel a Participation for which the applicable Repurchase Price has not
been paid in full, in which case it will retain a receivable from the Seller in
an amount equal to such unpaid Repurchase Price. The obligations of the Seller
under the preceding sentence shall survive the termination of this Agreement.

3.7 From and after the Termination Date (unless the Closing Date has occurred)
and subject to Section 6 of the Asset Acquisition Agreement, (i) subject to the
ability of the Seller to obtain all applicable third-party consents as required
under the applicable Obligation Documents, the Participant may, at any time,
direct the Seller to assign, on the date specified in such direction, all of the
Seller’s right, title and interest in, to, and under the Obligations and the
Obligation Documents to the Participant or such other party or parties
designated to the Seller by the Participant, whereupon the Participant or such
other party or parties shall purchase and assume all of such rights and all of
the obligations of the Seller relating thereto on such specified date, (ii) the
Collateral Manager, in its capacity as such, shall not assert any claims with
respect to the Obligations or take any action that would adversely affect the
interest of the Participant in the Obligations (it being understood that the
foregoing shall not impair or restrict the ability of the Collateral Manager (in
its individual capacity or as manager or advisor for any Person other than the
Seller) to assert any claim or take any action in respect of obligations issued
or borrowed by any Obligor on the Obligations (including obligations which are
interests in the same obligations as Obligations hereunder)), (iii) the Seller
shall take all actions and execute all documents requested by the Participant to
effect the intent of clauses (i) and (ii) above; provided, that the Collateral
Manager shall not incur any liability or obligation pursuant thereto, (iv) the
Participant shall be deemed the Seller’s irrevocable attorney-in-fact, and in
such capacity may negotiate and execute all documents necessary to effect the
intent of clauses (i) through (iii) above and (v) no payment shall be made by
the Participant or such other party to the Seller in respect of the assignment
and purchase described in clause (i) (and the Seller acknowledges that the
Participant’s purchase of the Participations and the other provisions of this
Agreement constitutes adequate consideration for such

 

9



--------------------------------------------------------------------------------

assignment and purchase). If at any time Participant exercises its right to
assignment of Obligations pursuant to this Section 3.7, it will be treated as
having sold such Obligations at fair market value and having cancelled a portion
of the related Participations equal to such fair market value. Nothing in this
Section or this Agreement shall prevent the Collateral Manager from bidding on
any Collateral being liquidated hereunder or under the Asset Acquisition
Agreement, and nothing in this Section shall limit the Participant’s rights
under Section 5.2.

Section 4. Purchases; Limits

4.1 The Collateral Manager on behalf of the Seller will identify to the
Participant from time to time Obligations that the Seller intends to purchase in
accordance with the Asset Acquisition Agreement and may request on behalf of the
Seller that the Participant and the Seller enter into a Confirmation with
respect thereto. The Seller (or the Collateral Manager on behalf of the Seller)
may only purchase, and Confirmations may only be entered into with respect to,
Obligations that are permitted to be purchased under the Asset Acquisition
Agreement.

4.2 The parties hereto agree that any obligations that are not loans (“Non-Loan
Obligations”) that are identified by the Collateral Manager to the Participant
shall be purchased by the Participant for the account of the Seller for resale
on the Closing Date to the Seller. Any Non-Loan Obligations so purchased shall
be subject to the Eligibility Criteria and the Portfolio Criteria set forth in
the Asset Acquisition Agreement, as applicable, as if such criteria contemplated
Non-Loan Obligations. Notwithstanding anything to the contrary set forth herein,
no Non-Loan Obligations shall be subject to a Participation in accordance with
the terms hereof.

Section 5. Miscellaneous

5.1 Except as otherwise provided herein, all communications hereunder by a party
shall be given in writing (including by electronic mail) or by facsimile
transmission to each other party at its address specified beneath its signature
hereto or at such other address as it shall have notified in writing to the
other parties, and shall be effective when received. The Seller and the
Collateral Manager on its behalf may rely upon, and will incur no liability in
taking or omitting to take action upon, any notice, instruction, consent or
other communication in writing from the Participant that the Seller or the
Collateral Manager on its behalf believes to be genuine and correct or to have
been signed, sent or made by a proper Person or Persons, and the Seller or the
Collateral Manager on its behalf will have no obligation to verify or inquire
into any matters pertaining thereto.

5.2 (a) This Agreement may not be assigned by one party without the prior
written consent of the other party, which consent shall not be unreasonably
withheld or delayed; provided that the Participant shall not be relieved of its
obligations hereunder.

(b) Notwithstanding paragraph (a) above, at any time prior to the Closing Date
the Participant may, subject to the terms of the related Credit Agreement,
subparticipate, assign or otherwise transfer its rights and obligations with
respect to any Participation, in whole or in part, by providing written notice
thereof to the Seller.

 

10



--------------------------------------------------------------------------------

5.3 The Participant shall prepare and deliver such Withholding Forms as the
Seller may request or as are required of it by Credit Agreements, the taxing
authorities of the United States or the Cayman Islands or any other applicable
jurisdiction, from time to time, to establish that no payment or distribution
shall be subject to withholding taxes imposed by the taxing authorities of the
United States or the Cayman Islands or such other applicable jurisdiction.

5.4 THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK.

5.5 Each party hereby irrevocably submits to the non-exclusive jurisdiction of
any New York State or United States Federal court sitting in New York County
over any action or proceeding arising out of or relating to this Agreement, and
each party hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State or Federal
court. Each party irrevocably consents to the service of any and all process in
any such action or proceeding by the mailing of copies of such process to such
party at its address specified on the signature page hereof. Each party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in any other jurisdiction by suit on the judgment or in any
other manner provided by law. Each party further waives any objection to venue
in any court referred to in the first sentence of this Section 5.5 and any
objection to an action or proceeding in such court on the basis of forum non
conveniens. Nothing in this Section 5.5 shall affect the right of either party
to serve legal process in any other manner permitted by law or affect the right
of either party to bring any action or proceeding against the other party or its
property in the courts of any other jurisdiction. To the extent that either
party has or hereafter may acquire any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, such party hereby irrevocably waives such
immunity in respect of its obligations under this Agreement to the extent
permitted by law.

5.6 EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

5.7 The Participant agrees to maintain the confidentiality of any Obligation
Documents or any non-public information relating to an Obligor which it may
obtain from the Seller or the Collateral Manager on behalf of the Seller in
connection herewith in accordance with and to the extent required by either
(i) the provisions of the applicable Credit Agreement or (ii) the
confidentiality agreement in the form of an exhibit to such Credit Agreement
attached to the applicable Confirmation, which confidentiality agreement the
Participant will be deemed to have executed as of the date the Participant
receives such confidential information from the Seller or the Collateral Manager
on behalf of the Seller.

5.8 The Collateral Manager is hereby appointed by the Seller as its agent and
attorney-in-fact to (a) execute on behalf of the Seller all (i) confirmations,
documents of transfer

 

11



--------------------------------------------------------------------------------

and other documents in connection with the acquisition by the Seller of the
Obligations, and (ii) Confirmations, schedules and all other documents
contemplated herein; and (b) take all necessary action to carry out the
obligations of the Seller pursuant to this Agreement. The Collateral Manager
hereby accepts such appointment. The Collateral Manager shall not be liable to
the Seller or the Participant for the acts or omissions of any other person or
for anything done or omitted by the Collateral Manager under the terms of this
Agreement if the Collateral Manager shall have acted in accordance with this
Agreement and except by reason of acts or omissions constituting bad faith,
willful misconduct or gross negligence in the performance of, or reckless
disregard with respect to, the duties of the Collateral Manager hereunder.
Notwithstanding the foregoing, nothing herein shall in any way constitute a
waiver or limitation of any rights which may not be waived pursuant to
applicable law. This power of attorney, being coupled with an interest, is
irrevocable until this Agreement has been terminated and the obligations of the
parties hereunder have been fully satisfied.

5.9 Nothing contained in this Agreement shall establish any fiduciary,
partnership, joint venture or similar relationship between or among the parties
hereto. The Participant and the Seller agree and understand that, in carrying
out its duties under this Agreement, neither the Seller nor the Collateral
Manager shall be acting as a trustee for the Participant.

5.10 The representations and warranties contained herein shall survive the
execution of this Agreement. The terms of this Agreement shall be binding upon,
and shall inure to the benefit of, the Participant and the Seller and their
respective successors and permitted assigns.

5.11 The rights, powers and remedies of each party hereunder are cumulative and
in addition to all rights, powers and remedies provided at law, in equity or
otherwise. Neither any delay nor any omission by either party to exercise any
right, power or remedy shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise thereof or any
exercise of any other right, power or remedy. Transmission by telecopier or
electronic mail of an executed counterpart of this Agreement or any Confirmation
shall be deemed to constitute due and sufficient delivery of such counterpart or
Confirmation.

5.12 This Agreement may be executed in one or more counterparts, each of which
shall be an original but all of which, taken together, shall constitute one and
the same instrument. Any amendments of this Agreement shall be in writing and
signed by each party hereto.

Section 6. Limited Recourse; Certain Limitations

6.1 Notwithstanding any other provision of this Agreement, each party hereby
acknowledges and agrees that the other party’s obligations hereunder will be
solely the corporate obligations of such party, and that no party will have any
recourse to any of the directors, officers, employees, shareholders, partners,
members or affiliates of any other party with respect to any claims, losses,
damages, liabilities, indemnities or other obligations in connection with this
Agreement. Notwithstanding any other provision of this Agreement, each party
hereby acknowledges that the obligations of the Seller hereunder are limited
recourse obligations

 

12



--------------------------------------------------------------------------------

payable solely from the Collateral and following exhaustion of the Collateral,
all obligations of and all claims against the Seller hereunder or arising in
connection herewith shall be extinguished. Nothing in this Section 6.1 shall
impair the right of the Participant to be reimbursed for losses on the
Portfolio, the Participant’s Funding Cost (as defined in the Asset Acquisition
Agreement) and related expenses as set forth in, and to the extent of, Section 8
of the Asset Acquisition Agreement.

6.2 Each of the Participant and the Collateral Manager hereby agrees that it
shall not institute against, or join any other Person in instituting against,
the Seller any bankruptcy, reorganization, arrangement, insolvency, moratorium
or liquidation proceedings or other proceedings under U.S. federal or state
bankruptcy or similar, analogous or equivalent laws in the Cayman Islands or
elsewhere to enforce its rights under this Agreement until the expiration of the
period which is one year and one day (or the then applicable preference period
plus one day) after the later of (i) the Termination Date and (ii) the payment
in full of all outstanding CLO Securities to be issued by the Seller.

6.3 Notwithstanding any other provision of this Agreement, the Participant and
the Seller hereby agree that the provisions of Sections 2.7, 3.6, 3.7, 5.3, 5.4,
5.5, 5.6, 5.7, 6.1, 6.2, 7.3, 7.4, 7.5, 7.7 and 7.8 shall survive the
termination of this Agreement.

Section 7. Collateral

7.1 As collateral security for the prompt payment in full and performance when
due (whether at stated maturity, by acceleration, by liquidation or otherwise)
of the Seller’s obligations to Participant hereunder, under the Asset
Acquisition Agreement and in respect of each Participation (the “Secured
Obligations”), the Seller hereby pledges to Participant and grants to
Participant a first priority continuing security interest in, lien on and right
of set-off against all of the Seller’s right, title and interest in, to and
under (i) each Obligation, each Obligation Document and Credit Agreement with
respect thereto and all related underlying instruments and (ii) the Seller Cash
Account (and all funds on deposit therein), and all proceeds of (i) and
(ii) above, and in each case of (i) and (ii) above, whether now owned or
hereafter acquired and whether now existing or hereafter coming into existence
(collectively, the “Collateral”). Each item of Collateral shall be Delivered to
the Participant by or on behalf of the Issuer in accordance with the definition
of “Delivery.”

7.2 The Seller or the Collateral Manager or Custodian on its behalf shall
instruct all account debtors and other Persons obligated in respect of all
Collateral subject to Participations (including by instructing such account
debtor or other obligor to direct any relevant administrative or paying agent or
trustee) to remit all payments to the Seller Cash Account for distribution in
accordance with this Agreement and the Asset Acquisition Agreement. In the event
that any Obligor or other Person obligated in respect of any Collateral (or any
such administrative or paying agent or trustee) makes a payment that is the
subject of a Participation to the Seller instead of making such payment directly
to the Seller Cash Account or if the Seller otherwise receives any monies or
other proceeds due in respect of any such Collateral, the Seller or the
Collateral Manager or Custodian on its behalf shall remit such payment, monies
or other proceeds, as the case may be, directly to the Seller Cash Account no
later than the close of business in New York City on the next Business Day
following the Seller

 

13



--------------------------------------------------------------------------------

(or the Collateral Manager or the Custodian on its behalf) becoming aware of
receipt of such monies or other proceeds. Until so deposited, all such proceeds
shall be held in trust by the Seller for the benefit of the Participant and
shall not be commingled with any other funds or property of the Seller. Seller
agrees that Participant may file or cause to be filed one or more financing
statements (any or all of which financing statement may describe as collateral
“All assets in which the Debtor now or hereafter has rights”) or other relevant
filings with respect to the Collateral or take such other action as Participant
determines necessary or appropriate to perfect its security interest in the
Collateral.

7.3 At any time that an Event of Default shall have occurred and is continuing,
Participant will have all of the rights and remedies with respect to the
Collateral of a secured party under the UCC (whether or not the UCC is in effect
in the jurisdiction where the rights and remedies are asserted) and such
additional rights and remedies to which a secured party is entitled under the
laws in effect in any jurisdiction where any rights and remedies hereunder may
be asserted, including the right, to the maximum extent permitted by law, to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Participant was the sole and absolute owner thereof (and
the Seller agrees to take all such actions as may be appropriate to give effect
to such rights). The Participant may set off any amounts payable by the Seller
with respect to any Secured Obligations owing to it against the Collateral
pledged to the Participant in the form of cash (and any obligation of the
Participant to make a payment to the Seller, whether hereunder or under any
other agreement).

7.4 Subject to the Collateral Manager’s rights in respect of the Liquidation
Procedures, at any time that an Event of Default shall have occurred and is
continuing, Participant may:

(i) transfer all or any part of the Collateral into the name of the Participant
or its nominee,

(ii) notify the parties obligated on any of the Collateral to make payment to
the Participant of any amount due or to become due thereunder,

(iii) enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or renew
for any period (whether or not longer than the original period) any obligations
of any nature of any party with respect thereto,

(iv) endorse any checks, drafts, or other writings in the Seller’s name to allow
collection of the Collateral,

(v) take control of any proceeds of the Collateral,

(vi) execute (in the name, place and stead of the Seller) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral, and

(vii) perform such other acts as may be reasonably required to protect the
Participant’s interest or rights hereunder.

 

14



--------------------------------------------------------------------------------

7.5 Participant shall not incur any liability hereunder as a result of the sale
of the Collateral, or any part thereof, at any private sale pursuant to this
Agreement conducted in a commercially reasonable manner. The Seller hereby
waives any claims against any Person arising by reason of the fact that the
price at which the Collateral may have been sold at such private sale conducted
in a commercially reasonable manner was less than the price that might have been
obtained at a public sale or was less than the aggregate amount of the Secured
Obligations, even if such Person accepts the first offer received and does not
offer the Collateral to more than one offeree.

7.6 Without at least 30 days’ prior written notice to Participant, the Seller
will not (i) maintain any of its books and records with respect to the
Collateral at any office or maintain its principal place of business at any
place other than at the address indicated beneath its signature hereto or
(ii) change its corporate name, or the name under which it does business, from
the name shown on the signature pages hereto.

7.7 Subject to the terms of the Engagement Letter and the Asset Acquisition
Agreement, the proceeds of any collection, sale or other realization of all or
any part of the Collateral in connection with the exercise of remedies following
an Event of Default (including any amounts on deposit in, or otherwise standing
to the credit of, the Seller Cash Account) will be applied as follows:

(i) to the payment of the costs and expenses of such collection, sale or other
realization, including out-of-pocket costs and expenses of Participant and the
reasonable fees and expenses of agents and counsel to Participant, and all
expenses incurred and advances made by any of such Persons in connection
therewith;

(ii) to the payment in full of the Secured Obligations, in each case equally and
ratably in accordance with the respective amounts thereof then due and owing;
and

(iii) to the payment to or on the order of the Participant, or its successors
and assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining.

7.8 Participant is hereby appointed the attorney-in-fact of the Seller for the
purpose of taking any action and executing any instruments that Participant may
deem necessary or advisable to accomplish the purposes of this Agreement after
the occurrence and during the continuation of an Event of Default (including
with respect to the exercise of any remedies hereunder against the Seller),
which appointment as attorney-in-fact is irrevocable and coupled with an
interest. Participant shall not be liable for any action taken by Participant in
good faith pursuant to the preceding sentence.

7.9 The Seller represents and warrants that (i) it has the power and authority
and has obtained all of the necessary consents and approvals to grant a first
priority security interest to Participant in the Collateral and (ii) upon the
Delivery of such Collateral to Participant, Participant will have a valid and
perfected first priority security interest in the Collateral.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

NEWSTAR ARCTURUS CLO I LTD. By:  

/s/ Steven O’Connor

Name:   Steven O’Connor Title:   Director Notice Address: c/o Maples Finance
Limited PO Box l093GT, Queensgate House, South Church Street, George Town, Grand
Cayman, Cayman Islands Attention: The Directors Fax Number: (345) 945-7100
CITIGROUP FINANCIAL PRODUCTS INC. By:  

/s/ John Clements

Name:   John Clements Title:   Managing Director Notice Address: 390 Greenwich
Street, Fourth Floor New York, New York 10013 Attention: Art Valdes/Mary Ann
Dimaggio Telephone: 212-723-6493/212-723-1668 Fax Number:
212-723-8649/212-723-8671

E-mail address: arthur.c.valdes@citigroup.com/

mary.ann.dimaggio@citigroup.com

MPA Signature Page



--------------------------------------------------------------------------------

 

NEWSTAR ASSET MANAGEMENT LLC By:  

/s/ John J. Frishkopf

Name:   John J. Frishkopf Title:   V.P. - Secretary

Notice Address:

 

500 Boylston St., Suite 1600

Boston, MA 02116

Attention: David K. Roberts

Telephone: 617-848-2515

Fax Number: 617-848-4399

MPA Signature Page



--------------------------------------------------------------------------------

ANNEX I

LSTA PAR/NEAR PAR TRADE CONFIRMATION

To:    NewStar Arcturus CLO I Ltd.    c/o NewStar Asset Management LLC    Phone
No.: [            ]    Fax No. [            ] From:    Citigroup Financial
Products Inc.    [            ]    Phone No.: [            ]    Fax No.:
[            ]

We are pleased to confirm the following transaction, subject to the Standard
Terms and Conditions for Par/Near Par Trade Confirmations as most recently
published by the Loan Syndications and Trading Association, Inc. (“LSTA”). This
Confirmation constitutes a “Confirmation” as referred to in the Master
Participation Agreement dated as of May 4, 2007 (the “Agreement”) among us and
NewStar Asset Management LLC, as collateral manager, and sets forth the terms
and conditions of Participations between us. This Participation is subject to
the terms of the Agreement, except as expressly modified below (which
modifications, if any, shall apply only to this particular Confirmation and
Participation). Capitalized terms not otherwise defined herein have the meanings
ascribed to them in the Agreement. The parties hereto agree to submit any
dispute as to the reasonableness of a buy- in or sell-out price to binding
arbitration in accordance with the LSTA “Rules Governing Arbitration Between
Loan Traders With Regard to Failed Trades” in the existence on the Trade Date.

 

Trade Date:    ______________, _______ Seller:    NewStar Arcturus CLO I Ltd.
Buyer:    Citigroup Financial Products Inc. Credit Agreement:   
                                          (the “Credit Agreement”)
Purchase Amount:    $                                          
Type of Debt or Loans:    $             consisting of: [            ] Form of
Purchase:    Participation Participation Rate:    (i) With respect to each
Obligation, the rate of interest applicable to such Obligation under the Credit
Agreement, and (ii) with respect to each fee, the rate applicable under the
Credit Agreement. Settlement Date:                         or such other date as
indicated immediately below:



--------------------------------------------------------------------------------

Initials/Date                                         , for Citigroup Financial
Products Inc.

Initials/Date                                         , for NewStar Arcturus CLO
I Ltd.

 

Pricing    Purchase Rate:                        % Upfront Fee (if any):    n/a
Amount Payable to Seller    $                                          Accrued
Interest:    Settled Without Accrued Interest
Credit Documentation to be provided:    [yes] [no] Other Terms of Trade:   

Condition to Closing:

   All notices, consents or permissions required under the Credit Agreement to
effectuate the sale of the Participation and the re-registration of record
ownership of the Obligation in the name of the Seller will have been obtained on
or prior to the Settlement Date.

Conversion by Buyer

of Participation to

Assignment:

   [no] [yes]

Representation

and Warranty

by Participant:

   Participant is entitled to receive any payments and distributions to be made
to it in connection with this Participation without the withholding of any tax.

Other:

   ______________________



--------------------------------------------------------------------------------

If you agree with the terms and conditions described herein, please provide the
signature of a duly authorized officer or other signatory where indicated below
and return this letter to the attention of [            ] no later than 5:00
p.m. (New York City time),                     , at the following fax
numbers(s): [            ].

If you have any questions, please contact [            ] at [            ].

 

CITIGROUP FINANCIAL PRODUCTS INC.

as Buyer

By:  

 

Name:   Title:   ACCEPTED AND AGREED:

NEWSTAR ARCTURUS CLO I LTD.,

as Seller

By: NewStar Asset Management LLC,

as Collateral Manager and attorney-in-fact

By:  

 

Name:   Title:  